Citation Nr: 0112552	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  94-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to April 
1946, from June 1947 to June 1952, and from July 1952 to May 
1964.  The veteran died on February [redacted], 1992, and the 
appellant is the veteran's widow.

This appeal arises from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The appellant's claim was remanded in March 1997 in order to 
obtain the veteran's terminal hospitalization records and for 
the RO to consider a claim for service connection for the 
cause of the veteran's death as due to exposure to ionizing 
radiation.  That development and adjudication having been 
successfully completed, the appellant's claim has been 
returned to the Board.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death on February 
[redacted], 1992, was cardiopulmonary arrest due to or as a 
consequence of sepsis; chronic lung disease and coronary 
artery disease were shown as contributing to death; 
myelofibrosis was listed on the death certificate as 
contributing to death but unrelated to the underlying cause 
of death; and an autopsy was not performed.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  There is no medical evidence of a nexus between the 
veteran's fatal sepsis with cardiopulmonary arrest, which was 
of an acute onset and first shown decades after service, and 
any incident of service, including claimed exposure to 
ionizing radiation.

4.  Myelofibrosis, lung disease, and heart disease were not 
shown during service or for many years thereafter, and there 
is no medical evidence of a nexus between these diseases and 
any incident of service, including claimed exposure to 
ionizing radiation. 
CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The new 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for the cause 
of the veteran's death have been adequately developed, and 
that no further development is required by the new 
legislation.  In that regard, the veteran's service medical 
records appear to be complete, and the appellant has not 
contended that any service medical records exist and have not 
been obtained; the veteran's post-service medical records, 
including his terminal illness hospitalization reports, have 
been obtained, and the appellant has not contended that any 
relevant post-service medical records exist and have not been 
obtained; the veteran's death certificate, which contains the 
medical diagnosis of his cause of death, is of record; and 
the appellant has been advised on several occasions of the 
necessary evidence to grant her claim.  Thus, as the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations, and as the Board will do 
the same, to proceed with appellate review is not prejudicial 
to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for a disability which is 
due to a disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  Service incurrence 
for cardiovascular disease will be presumed if it becomes 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Additionally, service connection may be granted for the cause 
of a veteran's death when a service connected disability 
either caused or contributed to death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The United States Court of Appeals for Veterans Claims 
(Court) has further indicated that in order to grant a 
service connection claim for the cause of the veteran's 
death, there must be competent evidence:  i) of current 
disability, fulfilled by the condition that caused the 
veteran's death (a medical diagnosis); ii) of incurrence or 
aggravation of that disease or injury in service (lay or 
medical evidence), and; iii) medical evidence of a nexus 
between that inservice injury or disease and the current 
disability (cause of death).  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

Service connection for a condition which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 15 
types of cancer which are presumptively service connected.  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.309(d) (1999).  Second, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

The diseases approved for service connection under 
38 U.S.C.A. § 1112(c)(1) are leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, and bronchiolo-alveolar 
carcinoma.

The diseases approved for service connection under 38 C.F.R. 
§ 3.311(b)(2) are all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer,
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.

The appellant contends, in essence, that the veteran was 
treated for severe hives during while on active duty and that 
the skin disorder was an early symptom of his myelofibrosis, 
which contributed materially to his death or combined with 
his cardiopulmonary arrest due to sepsis to cause her 
husband's death.

The veteran's death certificate shows that he died on 
February [redacted], 1992, of cardiopulmonary arrest due to or as a 
consequence of sepsis.  Other disorders shown as contributing 
to death but not related to the underlying cause include 
myelofibrosis and coronary artery disease.  No autopsy was 
performed.  At the time of the veteran's death, service 
connection had not been established for any disability.  In 
addition to cardiopulmonary arrest due to sepsis, the 
veteran's terminal hospital records indicate that heart and 
lung diseases may have played a causative role in his death.   

Initially, the Board notes that, as shown above, sepsis, 
heart disease, nonmalignant lung disease, and myelofibrosis 
are not diseases approved for service connection under either 
38 U.S.C.A. § 1112(c)(1) or 38 C.F.R. § 3.311(b)(2).  There 
is also no evidence in the veteran's service personnel or 
medical records indicating he participated in a radiation 
risk activity, as required by 38 C.F.R. § 3.309(d).  The 
Board also notes that, by letter dated in April 1997 the 
appellant was requested by the RO to submit "evidence 
showing that the veteran [was] exposed to ionizing radiation 
in service and that the exposure caused disease or injury ... 
."  To date there has been no response by the appellant to 
this request.
Accordingly, the preponderance of the evidence is against 
service connection for cardiopulmonary arrest due to or as a 
consequence of sepsis, lung disease, myelofibrosis or 
coronary artery disease, as due to exposure to ionizing 
radiation under 38 U.S.C.A. § 1112(c)(1) or 38 C.F.R. 
§ 3.311(b)(2).

It is apparent from the record that the veteran's fatal 
sepsis with cardiopulmonary arrest was of an acute onset or 
developed decades after service, within days of his death.  
The terminal hospital records indicate that the veteran's 
lung and heart diseases may have contributed to his death.  
Myelofibrosis was also noted on the discharge summary, 
although it is not clear how it played any contributory role.  
The service medical records show no sepsis, myelofibrosis, 
chronic lung disease, or heart disease.  There is no post-
service medical evidence of myelofibrosis, lung disease, or 
heart disease until many years after service.  While the 
veteran was treated for hives while on active duty as 
contended by the appellant, and for urticaria in 1957 and 
1958, there is no medical evidence to suggest a causal link 
between hives and myelofibrosis, nor is there any medical 
evidence of a nexus between the veteran's heart disease, lung 
disease, or myelofibrosis and any incident of service.  It is 
pertinent to note that private medical records show that the 
veteran's urticaria was of unknown etiology in 1957, and it 
was believed to be probably of psychiatric origin in 1958.  
There is no suggestion in any of the veteran's medical 
records that  hives or urticaria was a manifestation of 
myelofibrosis. 

The appellant has submitted treatise evidence that hives is a 
symptom of myelofibrosis.  While the veteran's terminal 
hospitalization records contain no evidence that 
myelofibrosis contributed substantially or materially to his 
death, even assuming that it did, the Court has held that 
treatise evidence does not constitute medical evidence of 
causality, as this general information does not directly link 
the veteran's myelofibrosis with service.  Sacks v. West, 11 
Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  The treatise evidence does mention that heart 
disease is sometimes seen in conjunction with myelofibrosis 
but, aside from being nonspecific to the veteran, it does not 
address the central question at hand: whether the cause of 
the veteran's death is linked to service.  That is, the 
question is not whether heart disease is linked to 
myelofibrosis; both disabilities were first shown many years 
after service.  The issue is whether either disease, lung 
disease, or the fatal sepsis began during or are causally 
linked to service.  There is no medical evidence or opinion 
of record to suggest such causal relationships.

The Board acknowledges the appellant's contentions regarding 
a link between the cause of the veteran's death and his 
military service.  It has not been shown, however, that the 
appellant, as a lay person, is competent to render opinions 
as to medical causation.  See Carbino, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the preponderance of the evidence is against 
service connection for the cause of the veteran's death, 
including as due to exposure to ionizing radiation.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).







ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

